     Case 2:18-cv-01132-MCE-CKD Document 59 Filed 07/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNELL JACKSON,                                   No. 2:18-cv-1132 MCE CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    JALAL SOLTANIAN ZADEH,
15                        Defendant.
16

17           Plaintiff has filed a motion asking that the court order officials at Salinas Valley State

18   Prison to forward plaintiff’s personal effects, including legal materials, to plaintiff once he is

19   released from the Los Angeles County Jail in late July. Because plaintiff has not shown that

20   officials at Salinas Valley are unwilling to release plaintiff’s property to him once he is released,

21   plaintiff’s motion (ECF No. 58) is denied.

22   Dated: July 16, 2020
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     jack1132.prop
28
